[Cite as Columbus v. Burgess, 2021-Ohio-2197.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

City of Columbus,                                :

                Plaintiff-Appellee,              :
                                                                 No. 19AP-392
v.                                               :           (M.C. No. 18TRC-141292)

Cha'Keyla Burgess,                               :          (REGULAR CALENDAR)

                Defendant-Appellant.             :




                                          D E C I S I O N

                                     Rendered on June 29, 2021


                On brief: Zachary M. Klein, City Attorney, Melanie R.
                Tobias, and Orly Ahroni, for appellee.

                On brief: James Sweeney Law, LLC, and James S. Sweeney,
                for appellant.

                      APPEAL from the Franklin County Municipal Court

DORRIAN, P.J.
        {¶ 1} Defendant-appellant, Cha'Keyla Burgess, appeals from a conviction of
operating a motor vehicle under the influence of alcohol ("OVI"), a first-degree
misdemeanor in violation of Columbus City Code 2133.01(A)(1). For the following reasons,
we affirm the May 23, 2019 judgment of the municipal court.
I. Facts and Procedural History
        {¶ 2} On June 3, 2018, the City of Columbus, plaintiff-appellee, charged appellant
with three misdemeanors in the Franklin County Municipal Court, OVI, a misdemeanor of
the first degree in violation of Columbus City Code 2133.01(A)(1); failure to maintain
marked lanes, a minor misdemeanor in violation of Columbus City Code 2131.08(A); and
No. 19AP-392                                                                                  2


obedience to traffic control devices, a minor misdemeanor in violation of Columbus City
Code 2113.01(A).
       {¶ 3} On October 30, 2018, appellant filed a motion to dismiss seeking to suppress
evidence obtained from the warrantless seizure, including tests of appellant's coordination,
sobriety and intoxication, statements and observations, and opinions of the police officer.
After a hearing, on February 6, 2019, the municipal court partially granted and partially
denied the motion, suppressing the non-scientific field sobriety tests.
       {¶ 4} On March 15, 2019, appellant filed a motion in limine seeking to exclude any
reference to appellant's prior OVI case. The municipal court partially granted the motion
regarding discussions between officers that took place in the cruiser while they were
researching appellant's history. The court denied the motion regarding statements made
by appellant that she volunteered before and after she was placed under arrest. Appellant's
objection was noted by the court. A jury trial began on March 19, 2019.
       {¶ 5} During trial, Columbus Police Officer Jonathan Nogay testified the charges
against appellant arose from an incident at approximately 2:13 a.m. of June 3, 2018. Officer
Nogay testified he observed a vehicle fail to stop at a red light at the intersection of
Kingsland Avenue and South Hamilton Road but continue to turn right onto South
Hamilton Road. Officer Nogay followed the vehicle and observed it commit two marked
lane violations, traveling outside of its lane of travel without using a turn signal once to the
left and once to the right. Officer Nogay initiated a traffic stop. Appellant was seated in the
driver's seat and was the only occupant of the vehicle.
       {¶ 6} Officer Nogay asked appellant "where she was coming from, where she was
going." (Mar. 19, 2019, Tr. Vol. II at 159.) Initially, appellant responded she was "coming
from her mom's house or to her mom's house, and then later changed her answer to say she
was - - she had been at the Empire Bar." (Mar. 19, 2019 Tr. Vol. II at 159-60.) Officer Nogay
observed a "moderate odor of an alcoholic beverage coming from" appellant's breath.
(Mar. 19, 2019 Tr. Vol. II at 160.) Officer Nogay observed that appellant appeared to be
responding slowly and her speech was very deliberate. Further, Officer Nogay testified he
observed appellant had a "distant, unfocused gaze." (Mar. 19, 2019 Tr. Vol. II at 161.)
       {¶ 7} Appellant provided her driver's license and proof of insurance. Another
police officer, Officer David Schwartz, arrived to assist. While Officer Nogay and appellant
No. 19AP-392                                                                               3


were talking, appellant drank some Red Bull. Appellant admitted to consuming a beer
when Officer Nogay asked her how much alcohol she had consumed. Officer Nogay
administered field sobriety tests, including the horizontal gaze nystagmus test, the vertical
gaze nystagmus test, the walk-and-turn test and the one-leg stand test. Officer Nogay
observed six out of the possible six clues on the horizontal gaze nystagmus test, indicating
a high likelihood of impairment. Officer Nogay observed vertical gaze nystagmus in
appellant's eyes, indicating a high amount of alcohol "for [her] body type and tolerance, for
how they normally handle alcohol." (Mar. 19, 2019 Tr. Vol. II at 173.) Officer Nogay
observed three out of the possible total of eight clues, where two of the eight indicate a
likelihood of being under the influence of alcohol during the walk-and-turn test. Appellant
had extreme difficulty performing the one-leg stand test, seeming not to understand the
directions. Officer Nogay observed two of the possible four clues, indicating a likelihood of
impairment.
       {¶ 8} At the conclusion of the field sobriety tests, Officer Nogay placed appellant
under arrest for OVI. Appellant refused to take a breathalyzer test and Officer Nogay
suspended her driver's license and confiscated it. Appellant reminded Officer Nogay that
he had previously arrested her, and he had not returned her driver's license during the
previous arrest. Appellant had not remembered that she had given her driver's license to
Officer Nogay when she was first stopped. Officer Nogay testified that, sometime after
initial contact but before he placed her in the back of the cruiser, he had recognized her
from prior contact. Defense counsel did not object to the testimony.
       {¶ 9} On cross-examination, defense counsel inquired about the prior arrest
approximately 30 days prior to this incident. Defense counsel inquired whether the prior
arrest was for OVI and Officer Nogay responded "yes." (Mar. 19, 2019 Tr. Vol. II at 252.)
The prosecution objected to further questioning arguing that the results of the other case
were not relevant. Defense counsel argued there was a serious risk of undue prejudice if
the jury was not informed that appellant had been acquitted of the previous charge,
however, the trial court sustained the objection.
       {¶ 10} Finally, Officer Nogay testified he thought it was unusual that appellant
started to fall asleep while in the back of the cruiser because she had consumed a Red Bull
and the back seat of the cruiser is very uncomfortable.
No. 19AP-392                                                                                                4


        {¶ 11} Appellant was found guilty of all three counts. On May 23, 2019, the
municipal court imposed a sentence of 180 days of confinement, with 177 days suspended
and 3 days credited for appellant's completion of the Driver's Intervention Program, a $375
fine, plus court costs, two years of community control, and a one-year license suspension.
II. Assignment of Error
        {¶ 12} Appellant timely appeals and assigns the following sole assignment of error
for our review:
                THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT
                ALLOWED THE STATE TO INTRODUCE EVIDENCE
                REGARDING APPELLANT'S PRIOR ARREST FOR OVI.

III. Analysis
        {¶ 13} By her assignment of error, appellant contends the municipal court abused
its discretion when it allowed the prosecution to introduce evidence regarding her prior
arrest for OVI. Specifically, appellant argues the trial court abused its discretion in
permitting the introduction of testimony of Officer Nogay regarding the same. She further
states in the conclusion of her brief that the trial court abused its discretion by permitting
such testimony "and then subsequently refus[ing] to permit testimony that Appellant was
acquitted of that prior charge."1 (Appellant's Brief at 8.) Appellant does not argue error
regarding the introduction of the videos of Officer Nogay's interaction with her, exhibits C
or D, which contained statements made by appellant regarding her prior arrest. Prior to
trial, appellant filed a motion in limine seeking to exclude any reference to her prior OVI
case. The municipal court denied the motion regarding statements made by appellant that
she volunteered before and after she was placed under arrest. Appellant objected and the
objection was noted by the court. However, appellant did not object to Officer Nogay's
testimony during trial. Taking all this into consideration and for the reasons that follow, we
apply a plain error standard of review.
        {¶ 14} "A motion in limine is a request 'that the court limit or exclude use of evidence
which the movant believes to be improper, and is made in advance of the actual


1 Appellant makes this statement in the conclusion section of her brief but does not state the same in the

argument section of her brief. Nor does she support the statement as required pursuant to App.R. 16(A)(7)
with "the reasons in support of the contentions, with citations to the authorities, statutes, and parts of the
record on which appellant relies."
No. 19AP-392                                                                                 5


presentation of the evidence to the trier of fact, usually prior to trial. The motion asks the
court to exclude the evidence unless and until the court is first shown that the material is
relevant and proper.' " Gordon v. Ohio State Univ., 10th Dist. No. 10AP-1058, 2011-Ohio-
5057, ¶ 82, quoting State v. Winston, 71 Ohio App.3d 154, 158 (2d Dist.1991). Therefore,
since a trial court's decision on a motion in limine is a ruling to admit or exclude evidence,
our standard of review on appeal is whether the trial court committed an abuse of discretion
that amounted to prejudicial error. Id. However, when a motion in limine has been denied,
failure to renew the motion or the objections contained therein results in a waiver of all but
plain error. State v. Diar, 120 Ohio St.3d 460, 2008-Ohio-6266, ¶ 70, citing Gable v. Gates
Mills, 103 Ohio St.3d 449, 2004-Ohio-5719, ¶ 34.
       {¶ 15} Under Crim.R. 52(B), "[p]lain errors or defects affecting substantial rights
may be noticed although they were not brought to the attention of the court." See State v.
Lindsey, 87 Ohio St.3d 479, 482 (2000). To constitute plain error, there must be: (1) an
error, i.e., a deviation from a legal rule, (2) that is plain or obvious, and (3) that affected
substantial rights, i.e., affected the outcome of the trial. Columbus v. Cort, 10th Dist. No.
19AP-425, 2020-Ohio-1467, ¶ 14, citing State v. Barnes, 94 Ohio St.3d 21, 27 (2002). "Plain
error is not present unless, but for the error complained of, the outcome would have been
different." State v. Moore, 10th Dist. No. 19AP-464, 2021-Ohio-1379, ¶ 121, citing State v.
Pilgrim, 184 Ohio App.3d 675, 2009-Ohio-5357, ¶ 58 (10th Dist.). Notice of plain error is
taken " 'with the utmost caution, under exceptional circumstances and only to prevent a
manifest miscarriage of justice.' " Barnes at 27, quoting State v. Long, 53 Ohio St.2d 91
(1978), paragraph three of the syllabus.
       {¶ 16} When reviewed under a plain-error analysis, we find that admitting Officer
Nogay's testimony concerning appellant's prior arrest does not constitute plain error
because it did not affect the outcome of the trial given that the other evidence presented at
trial overwhelmingly supports a finding of guilt. See State v. Tench, 156 Ohio St.3d 85,
2018-Ohio-5205, ¶ 245 (no plain error in admitting other-acts evidence due to
overwhelming evidence of guilt).
       {¶ 17} Initially, we note it was defense counsel who inquired and elicited from
Officer Nogay on cross-examination that the prior arrest was for OVI. The prosecution had
only elicited from Officer Nogay that appellant reminded him he had arrested appellant
No. 19AP-392                                                                               6


previously without specifically eliciting a reference to OVI. Furthermore, appellant could
be seen in the video reminding Officer Nogay that he had stopped her within the last 30
days (Ex. D 6:08) and informing Officer Nogay that she did not have a driver's license
because it was confiscated and not returned the last time. (Ex. C second file, at 40:57-
41:40.) Finally, we note that in the cruiser video, appellant can be seen stating: "The same
arresting officer arrests me for the same crime. That is just so suspicious. Whatever." (Ex.
C, second file, at 34:09.) Officer Nogay testified he arrested appellant because he observed
three traffic violations prior to the stop; he observed a moderate odor of alcohol on
appellant's breath; appellant's confusion when asked where she was coming from; her
admission to coming from a bar and consuming a beer while there; appellant's slow
responses and deliberate speech; her demonstrating six clues of intoxication during the
horizontal gaze nystagmus; the vertical nystagmus, three clues of the eight on the walk-
and-turn test, and two clues on the one-leg stand. Based on the totality of the circumstances
in this case, we can find no plain error.
       {¶ 18} Further, we note that the municipal court gave a limiting instruction. The
court instructed as follows:
              Evidence was received about the commission of other acts than
              the offenses which the defendant was charged in this trial. It
              was not received, and you may not consider it to prove the
              character of the defendant in order to show she acted in
              conformity with that character. You must limit your use of this
              evidence to observations of the Defendant's impairment or lack
              thereof for the offenses charged in the trial.

(Mar. 20, 2019 Tr. Vol. II at 336.)
       {¶ 19} The Supreme Court of Ohio and this court have stated that limiting
instructions, which the jury is presumed to follow, reduce the chance that a defendant was
materially prejudiced by the admission of testimony, even if improper. State v. Peterson,
10th Dist. No. 12AP-646, 2013-Ohio-1807, ¶ 23, citing State v. Williams, 134 Ohio St.3d
521, 2012-Ohio-5695, ¶ 24 (a limiting instruction lessens prejudicial effect of other-acts
evidence); State v. Bey, 85 Ohio St.3d 487, 491 (1999).
       {¶ 20} Accordingly, appellant's assignment of error is overruled.
No. 19AP-392                                                                           7


IV. Conclusion
      {¶ 21} For the foregoing reasons, appellant's sole assignment of error is overruled
and the judgment of the Franklin County Municipal Court is affirmed.
                                                                    Judgment affirmed.
                       SADLER & BEATTY BLUNT, JJ., concur.